DECISION
On February 2,2015, the Court found the Defendant had violated the terms and conditions of his sentence and ordered that his sentence be revoked. The Court resentenced the Defendant to the Department of Corrections for three (3) years, with one (1) year suspended, for the offense of Aggravated Assault, a Felony, in violation of §45-5-202, MCA. The Court recommended that the Defendant be screened for the Great Falls Pre-Release Program and upon acceptance, follow all requirements and provisions. If not accepted, the Court ordered the Defendant to be placed at a Department of Corrections facility at the discretion of the Department. In all other respects, the previous Orders, Conditions, and reasons of the Court entered on July 19, 2012, remain unchanged and were imposed. Defendant was granted credit for pre-trial incarceration time served from June 12, 2015 through June 16, 2015 and November 13, 2015 through January 19, 2016.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Great Falls Probation and Parole office and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are *82insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.